Citation Nr: 0825663	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-24 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

2.  Basic eligibility for assistance in acquiring a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Des Moines, Iowa, Regional Office (RO) which denied basic 
eligibility for assistance in both acquiring specially 
adaptive housing and a special home adaptation grant.  In 
July 2008, the veteran submitted a Motion to Advance on the 
Docket.  In July 2008, the Board granted the veteran's 
motion.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder evaluated as 50 percent disabling; hearing loss 
disability evaluated as 40 percent disabling; filariasis 
evaluated as 30 percent disabling; tinnitus evaluated as 10 
percent disabling; post-operative deviated septum residuals 
evaluated as 10 percent disabling; tonsillitis and 
tonsillectomy residuals evaluated as noncompensable; and a 
retracted or perforated eardrum residuals evaluated as 
noncompensable.  The veteran has a combined evaluation of 80 
percent.  

2.  The veteran has not been shown, by reason of service-
connected disability, to objectively exhibit either the 
anatomical loss or loss of use of either lower extremity; 
blindness in both eyes with 5/200 or less visual acuity; or 
the anatomical loss or loss of use of both hands.  





CONCLUSIONS OF LAW

1.  The veteran does not meet the basic eligibility 
requirements for assistance in acquiring specially adaptive 
housing.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.809 (2007 as amended).  

2.  The veteran does not meet the basic eligibility 
requirements for or assistance in acquiring a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.809a (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the Department of Veterans Affairs' (VA) duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

In this case, in a September 2006 pre-rating letter, the RO 
provided notice to the veteran regarding the information and 
evidence needed to substantiate a claim for specially adapted 
housing and a special home adaptation grant, the information 
and evidence that must be submitted by the veteran, and the 
information and evidence that will be obtained by VA.  The 
record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and that the RO arranged for him to undergo an appropriate VA 
examination.  Accordingly, the Board finds that the pertinent 
provisions of the VCAA have been satisfied.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007).



II.  Specially Adaptive Housing and Special Home Adaptation 
Grant

The Secretary of the VA is authorized to furnish financial 
assistance in acquiring specially adapted housing to a 
veteran who had active service after April 20, 1898 and who 
has a permanent and total service-connected disability due 
to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) the loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss of loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809 (2007).  

The Court has clarified that:

Section 2101(a) of title 38, U.S. Code, 
provides: 

(a)  The Secretary is authorized, 
under such regulations as the 
Secretary may prescribe, to assist 
any veteran who is entitled to 
compensation under chapter 11 of 
this title for permanent and total 
service-connected disability-

(1) due to the loss, or loss of use, 
of both lower extremities, such as 
to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair, or

(2) which includes (A) blindness in 
both eyes, having only light 
perception, plus (B) loss or loss of 
use of one lower extremity, or

(3) due to the loss or loss of use 
of one lower extremity together with 
(A) residuals of organic disease or 
injury, or (B) the loss or loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, in acquiring 
a suitable housing unit with special 
fixtures or movable facilities made 
necessary by the nature of the 
veteran's disability, and necessary 
land therefor. The regulations of 
the Secretary shall include, but not 
be limited to, provisions requiring 
findings that (1) it is medically 
feasible for such veteran to reside 
in the proposed housing unit and in 
the proposed locality; (2) the 
proposed housing unit bears a proper 
relation to the veteran's present 
and anticipated income and expenses; 
and (3) the nature and condition of 
the proposed housing unit are such 
as to be suitable to the veteran's 
needs for dwelling purposes.  

38 U.S.C. § 2101(a) (emphasis 
added).  

The corresponding VA regulation, 38 
C.F.R. § 3.809, requires, in order for a 
veteran to be eligible for section 
2101(a) benefits, that "[t]he disability 
must have been incurred or aggravated as 
the result of [active] service ... and 
the veteran must be entitled to 
compensation for permanent and total 
disability due to", inter alia, the loss 
of use of both legs.  38 C.F.R. 
§ 3.809(b) (2001) (emphasis added).  
Kilpatrick v. Principi, 16 Vet. App. 1, 
5-6 (2002).  

The Secretary of the VA may also issue a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations to a veteran who had active service after 
April 20, 1898, if the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has not 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C. 2101(a).  To be eligible for such 
certificate, the veteran must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less or (2) includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809a (2007).  

Service connection is in effect for post-traumatic stress 
disorder evaluated as 50 percent disabling; hearing loss 
disability evaluated as 40 percent disabling; filariasis 
evaluated as 30 percent disabling; tinnitus evaluated as 10 
percent disabling; post-operative deviated septum residuals 
evaluated as 10 percent disabling; tonsillitis and 
tonsillectomy residuals evaluated as noncompensable; and a 
retracted or perforated eardrum residuals evaluated as 
noncompensable.  The veteran has a combined evaluation of 80 
percent.  

In his August 2006 claim, the veteran advanced that he had 
undergone two hip replacements and one shoulder replacement 
and experienced "some paralysis" of the right leg of 
unknown cause.  He stated that such disabilities necessitated 
special adaptation of his home including installation of an 
elevator and special bathroom facilities.  

In an October 2006 written statement, the veteran reiterated 
that he was experiencing "uncontrollable" right leg pain 
and paralysis of unknown etiology which impaired his use of 
stairs.  He wished to adapt his home with either a lift or 
elevator to avoid climbing the stairs.  

In his January 2007 NOD, the veteran advanced that his 
service-connected filariasis impaired his ability to keep his 
balance and "to navigate."  

At a March 2007 VA examination for compensation purposes, the 
veteran reported that he used a motorized scooter, a walker, 
and a cane for ambulation in and outside of his house.  He 
was diagnosed with possible filariasis; pes planus with 
shifting involving the feet and ankles; and degenerative 
joint disease of the knees, the left first 
metatarsophalangeal joint, and the left ankle.  In a July 
2007 addendum to the March 2007 VA examination report, the 
examiner clarified that:

The opinion is that it is less than 
likely than not that the veteran's 
diagnosis of filariasis, which is 
service-connected, has any effect on his 
requirement needing a walker, a cane or a 
scooter at this time, the rationale is 
that filariasis is an infectious parasite 
that causes problems with lymphatics and 
the leg swelling.  It is basically one of 
enlargement of the surrounding tissues, 
which currently the veteran does not have 
and, therefore, does not limit his 
ability to ambulate.  ...  It is the 
opinion of this examiner that it is as 
(sic) least as likely as not that the 
veteran's nonservice-connected health 
problems are as least as likely as not 
the cause of his requiring the scooter, 
cane, and walker at this time.  ...  The 
functional impairment concerning the 
veteran's filariasis would be very 
minimal or less than likely than not a 
problem causing his current disabilities.  
It is his nonservice-connected 
disabilities that are the major impact of 
his current impairment, as is noted in 
the opinion below.  Rationale is that 
there were minimal findings concerning 
his filariasis on exam and history, with 
significant findings relating to his 
ankles, hip joints, and knees.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service-connected disabilities have not been shown 
to be manifested by either the anatomical loss or loss of use 
of either lower extremity; blindness in both eyes with 5/200 
or less visual acuity; or the anatomical loss or loss of use 
of both hands.  

The veteran has advanced that his service-connected 
filariasis is productive of significant lower extremity 
impairment.  However, no competent medical professional has 
attributed the veteran's current lower extremity impairment 
to his filariasis and/or other service-connected 
disabilities.  Indeed, the July 2007 addendum to the March 
2007 VA examination report specifically concluded that his 
lower extremity impairment was attributable to his multiple 
nonservice-connected disabilities and no his minimally 
symptomatic filariasis.  Although a lay witness is competent 
to describe symptomatology, the Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as underlying etiology of 
his complaints.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that the veteran's lay 
statements as to the cause of his lower extremity impairment 
and associated need for ambulatory aids to be unpersuasive.  

The veteran has not been objectively shown to exhibit either 
the anatomical loss or loss of use of either lower extremity; 
blindness in both eyes with 5/200 or less visual acuity; or 
the anatomical loss or loss of use of both hands that is due 
to a service-connected disability.  In the absence of such 
disability, he does not meet the basic eligibility 
requirements for assistance in acquiring either specially 
adaptive housing or a special home adaptation grant.  
Accordingly, the veteran's claims are denied.  




ORDER

Basic eligibility for assistance in acquiring specially 
adapted housing is denied.  

Basic eligibility for assistance in acquiring for assistance 
in acquiring a special home adaptation grant is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


